Title: From George Washington to Major General Stirling, 14 January 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord
            Hd Qrs Morristown 14 Jany 1780 7 O’clock P.M.
          
          I am this moment favored with your Lordships letter of this date. The detatchment under Col. Stewart moved off on sleds from the parade about half after 2 O’clock, and the artillery passed by this place at four this afternoon. I had ordered down 500 axes, with shovels and picks; of the former however, I find on inquiry that only one hundred and eighty were in store which is all that could be sent. They were directed to Elizabeth Town. These with the provision you have made I imagine will be sufficient. I have sent to Genl Knox on the subject of amunition for the 18 pounder, but I am rather disposed to think it cannot be procured in time.
          How far the severity of the weather may have operated in rendering the passage from the Island to Bergen-point practicable, for the march of troops, your Lordship has no doubt

determined. Should it be passable—I would be[g] leave to suggest— that if the enemy find a part of their force on the Island competent to the size and defence of their works, they may be induced to pass over the rest this way, in order to give the remaining garrison an opportunity of holding out longer, on their present stock of fuel and provisions. Your Lordship knowing how far this is practicable will take such precautions as it may seem to deserve.
          Should we be favored in our attempt on Staten Island it may not be improper to turn your attention to the situation of things at Powles Hook. With sincere regard I am your Lordships obt sert.
          
            P.S. The Qr Mr has furnished 120 picks and 95 Shovels—He is endeavouring to collect more axes, which will be ordered to Cranes Mills if procured in season. Gen. Knox has made his report which corresponds with what I have written.
          
        